Citation Nr: 1501877	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-33 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a heart disability, for the purpose of accrued benefits.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for coccidoidomycosis, for the purpose of accrued benefits.  

3.  Entitlement to service connection for lung cancer due to exposure to ionizing radiation, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, Daughter, and Son-in-law


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from September 1942 to May 1964  He died in May 1998.  The appellant seeks surviving spouse benefits.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant provided testimony at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is of record.  A July 2012 Board decision found that the Veteran had claims pending at the time of his death.  Those issues were remanded to the RO for the issuance of a statement of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran had claims pending at the time of his death, and the appellant filed a claim for accrued benefits within one year of his death.  

2.  A January 1977 rating decision denied service connection for heart disease and coccidoidomycosis and the Veteran was informed of the denial but did not appeal the decision.  

3.  Evidence added to the record since the January 1977 rating decision does not relate to unestablished facts necessary to substantiate the claims for service connection for heart disease and coccidoidomycosis, and does not raise a reasonable possibility of substantiating either of the claims.

3.  The Veteran's, the appellant's, and other lay assertions of exposure to radiation in service have not been confirmed by official channels.  

4.  It has not been shown by competent medical evidence that the Veteran's lung cancer was initially manifest in service or within one year of separation.  


CONCLUSIONS OF LAW

1.  A January 1977 rating decision that denied service connection for heart disease and coccidoidomycosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence was not of record at or before the time of death to reopen a claim for service connection for heart disease, for the purpose of accrued benefits.  38 U.S.C.A. §§ 5108, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2014).

3.  New and material evidence was not of record at or before the time of death to reopen a claim for service connection for coccidoidomycosis, for the purpose of accrued benefits.  38 U.S.C.A. §§ 5108, 5121, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2014).

4.  Lung cancer was not incurred in or aggravated by active service, and may not be presumed to have been so incurred, including due to exposure to ionizing radiation, for the purpose of accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim was filed and adjudicated prior to the enactment of the Veterans Claims Assistance Act of 2000.  Since he died in 1998, also prior to the enactment of the law, and the applicable statute and regulation limit the matter to consideration of the record as it existed at the time of death, notice and development would serve no useful purpose.  Accordingly, a full discussion of these duties is not necessary.  

A January 1977 rating decision denied service connection for heart disease and coccidoidomycosis based on a finding that although treated for coccidoidomycosis in service, the Veteran did not have chronic residuals on current examination; and heart disease was not shown in service or within one year of discharge.  The Veteran was informed of the decision under cover letter dated January 26,1977.  He did not appeal and it became final.  38 U.S.C.A. § 7105 (West 2002).  

The Veteran submitted a new claim in June 1997.  A February 1998 rating decision found that new and material evidence had not been received to reopen claims of service connection for a heart condition and coccidoidomycosis.  A May 1998 rating decision denied service connection for lung cancer secondary to radiation exposure as a result of exposure to ionizing radiation.  The Veteran died that same month.  In July 1998, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child, and indicated that there was error in the prior denial of the Veteran's claims.  This document was construed as a timely notice of disagreement by the Board in its July 2012 decision since it was filed within the appeal period, and a statement of the case was issued in November 2012.  

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of death for those benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a) (2014); Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For the claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests heart disease or lung cancer to a degree of 10 percent within one year from the date of termination of that active service, heart disease shall be presumed to have been incurred in service, even though there is no evidence of arthritis or lung cancer during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection for a disability that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are 15 types of cancer which will be presumptively service-connected for radiation-exposed Veterans, including lung cancer.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2014).  

Second, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Third, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which may be service-connected provided that certain conditions specified in that regulation are met.  The regulation states that, if a Veteran was involved in a radiation-risk activity, and he has one of the radiogenic diseases included in the list, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  However, if he does not have a listed radiogenic disease, the veteran is required to cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (2014).  

The RO denied the Veteran's initial claims for service connection for heart disease and coccidoidomycosis in the January 1977 rating decision based on a finding that although treated for coccidoidomycosis in service, he did not have chronic residuals on current examination, and heart disease was not shown in service or within one year of discharge.  The evidence of record at the time of the rating decision included the Veteran's service medical records, which showed that he was seen for complaints of chest pain of unknown etiology, but a heart condition was not found and electrocardiograms were within normal limits.  He was also treated for coccidoidomycosis, but no residuals were found upon separation examination.  On VA examination in November 1976, there was no indication that he had any heart disability.  Additionally, although coccidoidomycosis was shown on chest X-ray, it was entirely asymptomatic.  Accordingly, service connection for those disabilities was denied.  

At the time the Veteran sought to reopen his claim in 1998, private treatment records showed that he had been diagnosed with coronary artery disease in 1983.  He was also diagnosed with carcinoma of the left lower lung lobe in 1987.  There was no indication that either of these diseases was manifest to a compensable degree within one year of separation from service.  Additionally, there was no indication that either of them was related to an incident of the Veteran's active service.  Finally, there was no indication that there were any current residuals of coccidoidomycosis.  The Veteran died in May 1998.  His death certificate indicated that the cause of death was coronary ischemia and coronary artery disease.  Bronchopleural fistula was identified as a significant condition contributing to death.  None of the evidence associated with the file after the January 1977 rating decision tended to show that the Veteran's heart disease was initially manifest in or otherwise related to service.  The additional evidence also did not show that the Veteran had current residuals of the coccidoidomycosis for which he was treated in service.  Accordingly, the Board finds that the additional evidence received is not new and material to the claims and is not sufficient to reopen them for the purpose of accrued benefits because the new evidence does not create a reasonable possibility of an allowance of the claims.  

The Board observes that although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, heart disease and coccidoidomycosis, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, they require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to reopen the claims.  

The Board observes that evidence associated with the record after the Veteran's death, included the medical opinion that eventually enabled the appellant to establish service connection for the cause of the Veteran's death.  That is, the independent medical expert opinion that was received in February 2004, and concluded that the fungal infection the Veteran was treated for in service (coccidoidomycosis) resulted in scarring of the lung and poor healing which resulted in the bronchopleural fistula that contributed to cause his death (essentially residuals of coccidoidomycosis).  Since that evidence was not in the file, and was not constructively of record at the time of the Veteran's death, it may not be considered for the purpose of entitlement to accrued benefits.  Only evidence of record at the time of death can be considered in these claims for accrued benefits.

In sum, the evidence submitted by the Veteran prior to his death does not raise a reasonable possibility of substantiating the claims for service connection for heart disease or coccidoidomycosis.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claims may not be reopened.

With regard to the claim for service connection for lung cancer, including due to exposure to ionizing radiation, the Board notes that although the Veteran and the appellant asserted that the Veteran was exposure to radiation while working as a nuclear weapons inspector and in aviation ordinance, the Naval Dosimetry Center reported in February 1998 there were no records found to show that the Veteran was exposed to radiation.  In March 1998, the Bureau of Naval Personnel Retired Records Section also concluded that there were no entries in the Veteran's service record to verify any exposure to ionizing radiation.  The Veteran submitted a statement from a fellow serviceman in the Air Force, a retired Lieutenant Colonel, dated in August 1997, who stated that handlers of atomic bombs could have been exposed to plutonium when they were handling the capsules.  However, in light of findings made by the Department of the Navy, the Board finds that statement alone is not sufficient to establish exposure to ionizing radiation.  Accordingly, although the Veteran was diagnosed with lung cancer, which is included in the list of diseases presumptively service-connected pursuant to 38 C.F.R. § 3.309(d) based on exposure to ionizing radiation, service connection for the purpose of accrued benefits is not warranted under that theory of entitlement in the absence of verified radiation exposure.  The preponderance of the evidence of record is against a finding that the Veteran is a radiation-exposed Veteran within the meaning of the regulation for presumptive service-connection.

Additionally, the medical evidence of record at the time of death did not establish that the Veteran's lung cancer was manifest to a compensable degree within one year of discharge.  It was initially diagnosed in 1987, more than 20 years after separation from service.  Therefore, service connection for the purpose of accrued benefits is not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.309(a).  

Finally, although a VA physician concluded in a March 1999 opinion that the Veteran's lung cancer was due to a history of radiation exposure during active duty, the Board finds that opinion lacks probative value because it was based on a false factual premise, that the Veteran was exposed to radiation in service.  Official records have failed to verify radiation exposure during service.  Therefore, service connection for lung cancer for the purpose of accrued benefits is also not warranted on a direct basis.  

Accordingly, while the Board is sympathetic to the appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for lung cancer, including due to exposure to ionizing radiation, for the purpose of accrued benefits, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


New and material evidence has not been presented to reopen a claim for service connection for heart disease, for the purpose of accrued benefits; the claim is denied.

New and material evidence has not  been presented to reopen a claim for service connection for coccidoidomycosis, for the purpose of accrued benefits; the claim is denied.  

Service connection for lung cancer due to exposure to ionizing radiation for the purpose of accrued benefits, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


